Citation Nr: 0320783	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2000, for the grant of service connection for Meniere's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from September 1961 
to October 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking an effective date earlier than August 30, 2000, for 
the grant of service connection of Meniere's disease.
 

REMAND

The veteran has requested that the grant of service 
connection for Meniere's disease and assignment of a 100 
percent disability rating be made effective August 1995.  His 
representative clarified in a January 2002 statement and in 
the July 2003 informal hearing presentation that the veteran 
wished to claim that the February 1996 rating decision 
denying service connection for Meniere's disease constituted 
clear and unmistakable error (CUE).  

Because a finding of CUE in the prior February 1996 rating 
decision could change the outcome of the determination on the 
earlier effective date claim, the two issues are inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11 (1998).  In this case, however, the 
RO has not yet considered the veteran's CUE claim on the 
merits.

For this reason, the RO should take appropriate steps to 
develop and adjudicate the appellant's claim of CUE in the 
February 1996 rating decision which denied service connection 
for Meniere's syndrome.  If the claim is not resolved in the 
veteran's favor, the RO should assure that the veteran is 
afforded an opportunity to complete the procedural steps for 
an appeal, as outlined in 38 U.S.C.A. § 7105.  After the RO 
adjudicates the claim of CUE in the February 1996 rating 
decision, the RO should readjudicate the veteran's claim of 
an earlier effective date than August 30, 2000, for service 
connection for Meniere's syndrome.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should adjudicate the issue of 
whether the February 1996 rating 
decision, which denied service connection 
for Meniere's syndrome was CUE.

2. If the claim of CUE in the February 
1996 rating decision is denied, the RO 
should provide to the veteran and his 
representative notification of that 
denial and notification of the veteran's 
appellate rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2002).

3.  Unless the earlier effective date 
claim is resolved to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case on 
this issue and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




